Citation Nr: 1029041	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-40 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to August 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran's tinnitus is not shown by the medical evidence of 
record to be related to his military service, and symptoms of 
tinnitus have not been continuous since his service separation.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's 
July 2009 letter advised the Veteran of the foregoing elements of 
the notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  The 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in 
this case.  The RO obtained the Veteran's service treatment 
records and his identified VA and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, in August 2009, 
the Veteran underwent a VA audiological examination.  The VA 
examiner noted the Veteran's contentions and fully described his 
tinnitus.  As such, the Board finds that the VA examination was 
adequate for purposes of determining service connection.  See 
Barr v. Nicholson, 21, Vet. App. 303, 311 (2007).  The Board also 
considered the holding in Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007), which requires VA audiologists to describe 
the functional effects of a hearing loss disability in the 
examination report.  The August 2009 examiner found that the 
Veteran's tinnitus had "no significant effects" on the 
Veteran's occupation, but did not further elaborate as to the 
functional effects.  While VA audiologists are required to 
describe the functional effects of a hearing loss disability, the 
Veteran must demonstrate prejudice due to any examination 
deficiency.  Id.  To date, the Veteran has neither advanced an 
argument that the August 2009 audiological examination was 
deficient in any respect, nor that he was prejudiced thereby.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from November 
1954 to August 1958.  In June 2009, the Veteran submitted a claim 
of entitlement to service connection for tinnitus, which was 
denied in September 2009.  The Veteran perfected an appeal of 
this issue, and it has been certified to the Board for appellate 
review.  In a statement submitted contemporaneously to his June 
2009 claim, the Veteran asserted that his current tinnitus began 
sometime in 1955 and was caused by exposure to loud noises.  He 
described his tinnitus as being a constant, high pitched ringing 
that occurred "24/7."  The Veteran further stated that there 
was no known evidence that he received treatment for tinnitus.

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed after 
separation, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the 
showing of a chronic disease or injury inservice there is 
required a combination of manifestations sufficient to identify 
the disease or disorder and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
When the fact of chronicity inservice is not adequately 
supported, then a showing of continuity after service separation 
is required to support the claim.  Id.

A review of his Form DD 214 demonstrated that the Veteran's 
inservice occupation was Dental Specialist.  His service 
treatment record did not demonstrate complaints of or treatment 
for tinnitus or symptoms thereof.  Upon separation in August 
1958, a clinical evaluation did not result in abnormal auditory 
findings.  Significantly, an August 1985 report of medical 
history demonstrated that the Veteran reported no ear trouble at 
the time of his separation examination or at any point prior.

The Board finds that the Veteran's service treatment records are 
not supportive of a finding that he experienced chronic inservice 
tinnitus.  His inservice treatment records were completely silent 
as to complaints of or treatment for tinnitus or symptoms 
thereof.  While the Veteran retrospectively reported experiencing 
tinnitus beginning in 1955, the Board finds that the evidence of 
record does not include sufficient observation to establish 
chronicity during the Veteran's active duty service.  Id.  
Consequently, a showing of continuity of symptoms after service 
separation is required to support the claim.  Id.

Prior to the initial adjudication of the Veteran's claim, VA 
treatments records, dated from October 2002 to June 2009, were 
associated with the claims file.  These treatment reports 
consistently included an "Active Problem" list that 
demonstrated back problems; a history of nephrolithiasis stone's 
passed in the 1970's and 1980's; a surgical history; 
hypertension; arteriosclerotic heart disease/coronary heart 
disease; and hypercholesterolemia.  Significantly, these 
treatment reports did not demonstrate complaints or diagnoses of 
tinnitus or symptoms thereof.

On June 18, 2009, the Veteran complained of tinnitus and was 
referred for a consultation the next month.  At the subsequent 
consultation, the Veteran reported "long standing constant 
bilateral tinnitus since about 1955 that [was] getting louder."  
The Veteran also reported that he served on active duty as a 
"medic," and further reported "significant" exposure to noise 
from aircraft taking off without the benefit of hearing 
protection.  Moreover, the Veteran asserted that his post-service 
occupations consisted of being an accountant, a warden, and 
working in the insurance industry, during which he was not 
exposed to loud noises.  The implicit diagnosis was tinnitus, but 
no etiological opinion was rendered.

In August 2009, the Veteran underwent a VA audiological 
examination in order to determine the presence of tinnitus and, 
if present, the etiology and severity thereof.  After reviewing 
the Veteran's service treatment records, relevant medical 
history, and contentions, the examiner administered a physical 
examination.  The Veteran reported post-service exposure to 
recreational noise without the benefit of hearing protection 
devices.  The diagnosis was tinnitus.  The examiner then opined:

Because there was no associated hearing loss at 
[the Veteran's] separation from the service, it 
is not as likely as not that the current 
tinnitus was from Military noise exposure.  It 
is more likely the tinnitus was from post-
service noise exposure.

There is a high correlation between hearing 
loss, tinnitus, and noise exposure.  The 
presence of a ratable hearing loss from the 
service or audiometric configuration consistent 
with noise exposure is a strong indicator that 
any reported tinnitus was also from noise 
exposure.  Conversely[,] normal hearing from the 
service strongly suggests any reported tinnitus 
is less likely to be from noise exposure in 
service.  Since the [V]eteran's hearing was 
normal at separation from the service it is less 
likely as not the reported tinnitus was from 
military noise exposure.  The [V]eteran's 
reported tinnitus is more likely than not due to 
the existing hearing loss and/or noise exposure 
subsequent to service.  This opinion is based on 
clinical experience and expertise as a licensed 
audiologist.

In November 2009, the Veteran testified at a Decision Review 
Officer hearing.  The Veteran asserted that his military 
occupation specialty was a "dental technician in the Medics."  
The Veteran essentially reiterated his contentions that his 
current tinnitus was due to noise exposure sometime in 1955 and 
that he had experienced tinnitus ever since.  Further, the 
Veteran testified that he was not exposed to loud noise during 
his post-service occupations.

The Veteran submitted numerous private treatment records, dated 
from June 2005 to June 2009, demonstrating treatment for a 
variety of disorders, but did not include complaints or diagnoses 
of tinnitus or symptoms related thereto.  In January and July 
2006, the Veteran underwent physical examinations primarily to 
assess his cardiovascular disorders.  The Veteran's past medical 
history was reviewed during each of these examinations and 
included coronary heart disease; hypertension; hyperlipidemia; a 
remote history of nicotine abuse; gastroespohageal reflux 
disease; hiatal hernia; nocturia; a detached retina; and 
osteoarthritis.  Noticeably absent were complaints or diagnoses 
of tinnitus.  Further, during the July 2006 physical examination, 
the Veteran specifically denied problems with his ears and his 
hearing.  A December 2007 preoperative consultation to assess the 
Veteran's readiness to undergo a surgical procedure did not 
demonstrate complaints or diagnoses of tinnitus in his medical 
history.  Further, the Veteran did not complain of tinnitus 
during a June 4, 2009 physical examination, but, after a physical 
examination, was noted to have "some" tinnitus on June 27, 
2009.  From June 27, 2009 to January 2010, the evidence of record 
did not demonstrate ongoing complaints or diagnoses of tinnitus 
or symptoms thereof.

The earliest evidence of record wherein the Veteran was treated 
for tinnitus was dated decades after his service separation.  
This period without complaints or treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  During the 
pendency of this appeal, however, the Veteran asserted that he 
had been experiencing tinnitus since 1955.  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), 
citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 
38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent 
to a claim for service connection if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Accordingly, the Board must consider the lay evidence submitted 
by the Veteran regarding his symptoms since 1955.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (emphasis added).  Lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Specifically, such instances include establishing a diagnosis of 
a condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id. at 1377.  Similarly, when a disorder 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr, 21 Vet. App. 
at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  

The Veteran contends that he has experienced tinnitus since 1955.  
The Veteran's statements are considered competent as to the 
presence of observable symptoms such as ringing or buzzing of the 
ears.  Layno, 6 Vet. App. at 469-70.  While the Veteran's 
statements have been deemed competent evidence as to the presence 
of ringing or buzzing of the ears since 1955, the Board must also 
determine whether such evidence is credible.  See Layno, 6 Vet. 
App. at 469.  In weighing the credibility, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Further, the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

The Veteran's service treatment records, including his August 
1958 service separation examination, did not include complaints 
of or treatment for tinnitus or ringing or buzzing in his ears.  
Further, he specifically denied any ear trouble at the time of 
the separation examination and at any point prior.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  During November 2009 Decision Review Officer 
hearing, the Veteran was asked when he first reported 
experiencing tinnitus to a medical professional.  In response the 
Veteran stated that he had several doctors who he reported his 
tinnitus to for "20 years or better."  Treatment records 
obtained from the named doctors did not demonstrate complaints of 
or treatment for tinnitus.  In fact, between October 2002 and 
June 2009, the Veteran was treated for a variety of disorders, 
underwent numerous physical examinations, and reported for many 
follow-up appointments, during which he never complained of 
tinnitus or symptoms thereof.  In July 2006, the Veteran 
specifically denied problems with his ears and hearing.  The 
Veteran's first documented report of tinnitus occurred on June 
18, 2009, one day prior to when the Veteran submitted the service 
connection claim at issue herein.  On June 27, 2009, the Veteran 
was deemed to have "some" tinnitus; however, treatment reports 
dated from June 27, 2009 to January 2010, did not include ongoing 
complaints or diagnoses of tinnitus.

The first post-service evidence of record demonstrating 
complaints of or treatment for tinnitus was dated in June 2009, 
more than 50 years after the Veteran's service separation.  Even 
accepting the Veteran's assertion that he reported experiencing 
tinnitus to his doctors more than 20 years prior to the November 
2009 hearing, this still represents an approximate 30-year gap 
after his service separation.  None of the post-service medical 
evidence of record related the Veteran's current tinnitus with 
his active duty service or any event therein.  The only competent 
etiological opinion of record was the VA examiner's August 2009 
opinion and was negative to the Veteran's claim.  Even taking 
into account the Veteran's assertions that he experienced 
tinnitus since 1955, the VA examiner found that the Veteran's 
current tinnitus was more likely related to post-service noise 
exposure.

Based on the above, the Board finds that the lack of complaints 
or findings of tinnitus during his active duty service; the 
absence of complaints of tinnitus despite undergoing regular 
medical treatment between his service separation and June 2009; 
his July 2007 specific denial of problems with his ears or 
hearing; and the negative etiological opinion, combine to 
outweigh the evidence submitted in support of the Veteran's 
claim, including his assertions that he experienced tinnitus, or 
symptoms thereof, since 1955.  Buchanan, 451 Vet. App. at 1337.  
Consequently, the Board finds that the evidence of record does 
not demonstrate a continuity of symptoms since the Veteran's 
service separation and, thus, the claim must be denied.  
38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his tinnitus is 
related to his active duty service, the Board finds that as a 
layman his statements are not competent evidence on the etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of record demonstrated that the Veteran 
served as a Dental Technician during his active duty service and 
that he attended 2 years of college-level medical education 
before switching his area of focus to accounting.  The Veteran's 
post-service occupations were unrelated to the medical field, and 
included being an accountant, a warden, an insurance agent, and a 
district manager in the insurance industry.  As such, the 
evidence does not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide competent 
etiological opinions.  Id.; Jandreau, 492 F.3d at 1377.  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claims for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Only competent evidence may be considered to support Board 
findings.  Accordingly, the Board is not free to substitute its 
own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent etiological opinion of 
record is negative to the Veteran's claim.

In the absence of medical evidence that the Veteran's current 
tinnitus is related to his active duty service or was caused or 
aggravated by a service-connected disability, the preponderance 
of the evidence is against his claim.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


